Citation Nr: 0209803	
Decision Date: 08/14/02    Archive Date: 08/21/02

DOCKET NO.  99-06 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for an 
acquired psychiatric disorder, currently diagnosed as a 
schizoaffective disorder.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1980 to May 
1982.  He was discharged under honorable conditions due to 
unsuitability described as, "apathy, defective attitudes, or 
inability to expend effort constructively."

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which found that new and material 
evidence had been not submitted to reopen the claim of 
entitlement to service connection for schizophrenia. 


FINDINGS OF FACT

1.  In a decision dated August 26, 1987, the Board denied 
entitlement to service connection for a psychiatric disorder.

2.  An unappealed RO decision in December 1996 found that 
additional evidence submitted by the veteran was not new and 
material; and the claim for service connection for an 
acquired psychiatric disorder was not reopened.  

3.  Additional evidence added to the record since December 
1996 is not so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  The August 26, 1987, Board decision, denying entitlement 
to service connection for a psychiatric disorder, is final.  
38 U.S.C.A. § 7104(b) (West 1991). 

2.  A rating decision in December 1996, finding that new and 
material evidence to reopen the claim for service connection 
for a psychiatric disorder had not been submitted, is final.  
38 C.F.R. § 7105 (West 1991). 

3. The evidence presented or secured since December 1996 is 
not new and material, and the claim of entitlement to service 
connection for a acquired psychiatric disorder is not 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001)].  The VCAA 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also redefines the obligations of 
VA with respect to the duty to assist.   Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45, 620 (August 29, 2001) [codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, the implementing 
regulations are also effective November 9, 2000.  The 
provisions pertaining to claims to reopen based upon 
submission of new and material evidence apply to any claim 
for benefits received by VA on or after August 29, 2001, and 
thus do not apply in this case.  The remaining implementing 
regulations are applicable.  See Holliday v. Principi, 14 
Vet. App. 280 (2001) [the Board must make a determination as 
to the applicability of the various provisions of the VCAA to 
a particular claim].

The Board observes that the VCAA, pertaining to VA's duty to 
assist veterans in the development of their claims, left 
intact the requirement that a veteran must first present new 
and material evidence in order to reopen a previously and 
finally denied claim under 38 U.S.C.A. § 5108 before the 
Board may determine whether the duty to assist is fulfilled 
and proceed to evaluate the merits of that claim.  
It is specifically noted that nothing in the Act shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
See 38 U.S.C. § 5103A(f) (West Supp. 2001).

After having carefully reviewed the record on appeal, and for 
reasons expressed immediately below, the Board has concluded 
that the requirements of the VCAA have been effectively 
satisfied.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West Supp. 2001).  The United 
States Court of Appeals for Veterans Claims has held that the 
duty to notify applies in a case in which the veteran is 
attempting to reopen a claim which was the subject of a prior 
final disallowance.  See Quartuccio v. Principi, No. 01-997 
(U.S. Vet. App. June 19, 2002).  In this case, the veteran 
was notified of the pertinent law and of what evidence is to 
establish service connection for a disability claimed to have 
been incurred in active service in a statement of the case 
furnished to him in February 1999 and in subsequent 
supplemental statements of the case.  In addition, at a 
personal hearing in February 2001, a decision review officer 
advised the veteran and his representative that they would 
have to submit medical evidence that the veteran had had 
psychosis within one year of separation from service in order 
to reopen the claim for service connection for an acquired 
psychiatric disorder.  Therefore, the Board believes, based 
on the record, that VA's duty to notify the veteran has been 
fulfilled.

With regard to any duty to assist the veteran in the 
development of facts pertinent to the claim for service 
connection for an acquired psychiatric disorder, because in 
this decision the Board has found that new and material 
evidence to reopen the claim has not been submitted, the duty 
to assist does not apply.  The Board concludes that the 
provisions of the VCAA have been complied with.  The Board 
finds that there will be no prejudice to the veteran if the 
Board decides his appeal at this time and the Board will, 
therefore, proceed to do so.

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 USCA  § 1131 (West 1991 & Supp. 2001).  Psychosis may be 
presumed to have been incurred in service when it is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. § 1112 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).  

The law provides that, except as provided in 38 U.S.C.A. 
§ 5108 (West 1991), when a claim is disallowed by an agency 
of original jurisdiction, the claim may not thereafter be 
reopened and allowed and a claim based upon the same factual 
basis may not be considered.  38 U.S.C.A. § 7105 (West 1991).  
If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the claim shall 
be reopened and the former disposition of the claim shall be 
reviewed.  38 U.S.C.A. § 5108 (West 1991).

"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  

When a veteran seeks to reopen a final decision based on new 
and material evidence, a sequential analysis must be applied.  
See Elkins v. West, 12 Vet. App. 209, 214-5 1999); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The first step is to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a) (2001).  Then, the merits of the 
claim may be evaluated, after ensuring that the duty to assist 
has been met. 

At the time of the Board's decision in August 1987, the 
evidence of record included: the veteran's service medical 
records; records of the veteran's hospitalization at a 
private facility in October-November 1983 and December 1983-
January 1984; records of psychiatric treatment in 1984, 1985, 
and 1986; and the veteran's testimony at personal hearing in 
March 1987.

The service medical records were negative for complaints or 
findings indicative of a psychiatric disorder.  In a report 
of medical history for separation in April 1982, the veteran 
stated that he was an occasional sleepwalker.  The Board 
found that, if that were so, it did not establish the 
presence in service of a chronic psychiatric disorder.

The records of the private medical facility showed that, 
during hospitalization in October 1983, the veteran was 
diagnosed with schizophrenia, paranoid type.  The Board noted 
that this was the first documentation of a chronic 
psychiatric disorder and that October 1983 was not within one 
year of the veteran's separation from service.  

At the hearing in March 1987, the veteran testified that his 
psychiatric disorder had its origin in service.  He stated 
that he experienced sleepwalking in service.

The Board made the following findings of fact in August 1987: 
that a chronic psychiatric disorder was not present in 
service; and that a psychosis was not shown until October 
1983. 

At the time of the unappealed RO decision in December 1996, 
the evidence of record also included records of a private 
medical facility (the same one where the veteran was 
hospitalized in 1983) showing a diagnosis of schizoaffective 
disorder in October 1996.

The Board notes that the bases of the prior final denial of 
the veteran's claim were that there was no competent evidence 
of an acquired psychiatric disorder during active service and 
there was no competent evidence of psychosis within one year 
of separation from service.

The additional evidence presented or secured since December 
1996 includes: private and VA medical records dated from 1987 
to 1999; records of the Social Security Administration (SSA); 
lay statements; and testimony by the veteran at a personal 
hearing in February 2001.

The additional medical records, which show continuing 
psychiatric treatment, are new, in that they were not all of 
record at the time of the prior final denial of the veteran's 
claim, but they are not material, because they contain no 
information concerning the veteran's psychiatric status in 
service or within one year of separation from service.  The 
SSA records, which contain duplicate copies of postservice 
medical treatment records dated from October 1983, are either 
not new or are not material, as they lack any information 
concerning the veteran's psychiatric status prior to October 
1983.

The veteran's testimony in February 2001, which included a 
statement that in service he sleepwalked and urinated on the 
floor, is essentially duplicative of statements he made prior 
to the RO decision of December 1996 and the Board decision of 
August 1987, and, in any event, lacks probative value, 
because, as a layman, the veteran is not qualified to offer 
an opinion on questions of medical diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  Because the veteran's testimony addressing 
medical questions has no probative value, it is not material.  
The Board notes that, at the hearing in February 2001, the 
veteran's representative indicated that he and the veteran 
had been unable to locate a retired Army sergeant who had 
knowledge concerning the circumstances of the veteran's 
separation.   Assuming that the veteran's representative's 
statement is correct, that does not constitute submission of 
any evidence to VA and thus cannot be new and material 
evidence.

The Board will now discuss the various lay statements 
submitted on the veteran's behalf, which are new.

K. E. S., a minister, stated that he had known the veteran 
for 5 years and he seemed to be a nice man.  This statement 
is not material, because K. E. S. cannot have any personal 
knowledge concerning the veteran prior to meeting him.

A niece of the veteran stated that the veteran had had "a 
nervous condition" for 14 years.  This statement is not 
material because the veteran's niece has no personal 
knowledge concerning the veteran at any time relevant to the 
current appeal.

B. L. H., a county commissioner, stated that the veteran has 
been on disability for quite some time.  This statement is 
not material because it is not relevant to the issues in the 
current appeal.

L. G. B., a barber, stated that she has known the veteran for 
7 years and he would be a good candidate to receive veteran's 
benefits. This statement is not material because it is not 
relevant to the issues in the current appeal.

A. C. B., stated that he had known the veteran for 25 years 
and the veteran has a "mental handicap".  This statement is 
not material because A. C. B., as a layman, is not qualified 
to offer an opinion as to the time of onset of the veteran's 
current psychiatric disorder.  Espiritu, supra.  

S. L. D. stated that he had known the veteran for 20 years 
and "Since his return from the service, it appears he drifts 
in and out of a paranoid type manner."  

The veteran's mother stated that:

[The veteran] came home sick from the hospital with a 
nervous breakdown when he was overseas.  The United 
States Army sent him home but why send him to me to 
take to the hospital for care.  I think [he] should 
have been sent to the hospital in the states for 
medical treatment and rest.  Being his mother, I had to 
start taking him to different hospitals such as St 
Joseph, Cottage, Northville, Pontiac, Veterans, 
Receiving, and adult day care centers.  I can't 
understand what the problem is about his disability.  
At this time he is in and out of the hospital for 
taking overdoses of medicine trying to commit suicide.  
I now have to give him his medicine and keep a close 
watch on him.  I feel that he should receive Veterans 
Disability Benefits.

The statements by S. L. D. and by the veteran's mother are 
not material because they, as laypersons, are not qualified 
to offer opinions on questions of medical diagnosis or on the 
issue of the time of onset of an acquired psychiatric 
disorder, to include psychosis.  Espiritu, supra.  Their 
statements thus have no probative value with reference to the 
bases on which the Board and the RO previously denied the 
veteran's claim in final decisions. 

In sum, none of the additional evidence added to the record 
since December 1996 is new and material, and so the claim for 
service connection for an acquired psychiatric disorder is 
not reopened.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 1991); 
38 C.F.R. § 3.156(a) (2001).  


ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder, the appeal is denied.


		
	James A. Frost
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

